Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, fails to teach or suggest the dimensions of the substrate as now claimed and as discussed in the interview of 2/17/21 (Interview Summary of 2/22/21). The closest prior art appears to be that of cited CN201345193 which discloses 10-500 micron range for diameter and thickness (para [0034]), which falls short of the instant claimed “more than 1mm”. 
It is further noted with respect to the method claims, that while Forman is silent as to the reference-establishing method steps, it was discussed in the interview that such baseline reference methodology is well known in the art (as further evidenced for ex, by US 7488929 (col.8) and 9335482 (col.12), which disclose interrogation to establish a baseline after applying sensors to an object). Regardless, the dimensions which are discussed above are also recited in the method claims 25-25 and therefore also define over the prior art. Accordingly claims 16-35 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675